                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


  ALAN MEYER and DAVID CORNELIUS,
  individually and on behalf of
  all others similarly situated,

                         Plaintiffs,        1:17-cv-2565 (EGS)(GMH)

                 v.

  PANERA, LLC,

                         Defendant.


                                 ORDER

     Plaintiffs Alan Meyer and David Cornelius brought this

putative collective action pursuant to the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201 et seq., and the District of

Columbia Minimum Wage Act (“DCMWA”), D.C. Code § 32-1001 et seq.

On March 30, 2018, the Court referred this case to Magistrate

Judge G. Michael Harvey for full case management, up to but

excluding trial. See Minute Order dated March 30, 2018. The

parties resolved their disputes, and plaintiffs filed an unopposed

motion for settlement approval, service payments, attorney’s fees

and costs. See Pls.’ Mot., ECF No. 49. Magistrate Judge Harvey

issued a Report and Recommendation (“R&R”) on March 6, 2019,

recommending that the parties be ordered to revise and resubmit

their proposed notice of settlement so that the notice accurately

reflects the settlement agreement’s terms regarding allocation of

attorney’s fees and costs. See R&R, ECF No. 50 at 26. The have

                                   1
parties filed a revised notice of settlement that comports with

the R&R, and a statement of non-objection to the R&R. See Revised

Notice and Statement of Non-Objection, ECF No. 51. The Court has

carefully reviewed the R&R and, having received no objections to

the R&R pursuant to Local Civil Rule 72.3(b), accepts the findings

and adopts the recommendations of Magistrate Judge Harvey

contained in the R&R.

     Accordingly, upon consideration of the R&R, and the revised

notice of settlement, it is hereby

     ORDERED that the settlement in this Fair Labor Standards Act

(“FLSA”) action is fair, reasonable, and just. The settlement is

approved, and the terms of the agreement are incorporated herein;

and it is

     FURTHER ORDERED that, for settlement purposes only, this case

is certified as a collective action under Section 216(b) of the

FLSA; and it is

     FURTHER ORDERED that plaintiffs’ proposed Revised Notice of

Settlement and Consent to Join Form, the plan for their

distribution, and the service payments are approved; and it is

     FURTHER ORDERED that plaintiffs’ counsel’s request for

attorneys’ fees and costs and expenses is granted; and it is

     FURTHER ORDERED that this action is dismissed without

prejudice, which will become dismissal with prejudice upon

fulfillment of all the settlement’s terms. Defendant will file a


                                2
motion for entry of dismissal with prejudice and termination of

the case upon fulfillment of those terms; and it is

     FURTHER ORDERED that this Court shall retain jurisdiction to

enforce the settlement.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          March 29, 2019




                                3
